ACCEPTED
                                                                                                                    12-15-00103-CR
                                                                                                       TWELFTH COURT OF APPEALS
                                                                                                                     TYLER, TEXAS
                                                                                                              12/8/2015 12:18:45 PM
                                                                                                                          Pam Estes
                                                                                                                             CLERK

                                                   NO. 12-15-00103-CR


 Desiree Chumbley                                            §     IN THE DISTRICT COURT OF APPEALS
 vs.                                                         §     12 TH JUDICIAL DISTRICT   FILED IN
 The State of Texas                                          §     STATE OF TEXAS      12th COURT OF APPEALS
                                                                               TYLER, TEXAS
                                                                          12/8/2015 12:18:45 PM
                          2 nd   REQUEST FOR EXTENSION OF TIME TO FILE BRIEF
                                                                                 PAM ESTES
                                                                                   Clerk
TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes Appellant in the above entitled and numbered cause, by and through his court appointed

atto rney, and, purs uant to Rule 38.6 of the Texas Rules of Appellate Procedure, files this his 2nd Request

for Extension of Time to File Brief to the 12th Court of Appeals of the State of Texas, sitting in Tyler, Texas.

In support of same, Appellant would respectfully show the following as good cause:

1.      This cause is on appeal from the 2nd Judicial District Court of Cherokee County, Texas.

2.      The case below was styled The State of Texas vs. Desiree Chumbley and was numbered 19193.

3.      App ellant was convicted by a Jury of the offense of Burglary of a Habitation - Enhanced and was

        assessed a se nte nce of 60 years con fine men t in th e Te xas Dep artm ent of C rimin al Justice,

        Institutional Division, with 380 days credit.

4.      Notice of Appeal and Motion for New Trial were filed on April 22, 2015.

5.      Both the Clerk’s Record and the Reporter’s Record ha ve previously been filed with the Court.

6.      It is the undersigned’s understanding that Appellant’s Brief is due on December 7, 2015.

7.      Appellant requests an extension of time of 30 days from the scheduled date per this honorable

        court’s cale nda r to f ile th e Br ief, i.e. January 7, 2016. This would allow the opportunity for counsel

        to adequately review this material, research it and draft an appropriate argument based upon it.

8.      It is Counsel’s understanding that this is the second request for such an extension.

9.      Appellant relies upon the following facts as good cause for the requested extension:

        Counsel is a sole practitioner.           Counsel was not trial counsel and, therefore, has to familiarize

        himself with the trial actions from discussions with the Defendant and trial counsel, a nd from

        reviewing the record        as and when it was forwarded to him. Counsel also s erv es a s th e so le

        presiding Judge for the cities of Rusk, Alto, Wells and Cuney and, as such, must maintain his judicial

        dockets and responsibilities without substitution. Accordingly, additional time is required for effective

        ass ista nce of c oun sel o n ap pea l.

        In addition to the above, Counsel would show that he has had a conflict of time because of his daily

        (7 days a week) duties as a Magistrate conducting Magistration Dockets for the cities of Rusk, Alto,

        W ells an d Cu ney.
             In addition to his daily duties as a Magistrate, Counsel has his Judicial Duties as Municipal

             Court Judge for Pre-Trial Dockets, as well as Show Cause Dockets, and Jury and Bench

             Tria ls for one bench trial and six jury trials from the time of scheduled date through the

             requested date.

             Further, Counsel had his own medical appointments for his Leukemia treatment and

             Diabetes follow-up.

             Fina lly, Counsel would advise this Honorable Court that he was previously scheduled for

             orth ope dic surgery on his hand. Dr. Camp has indicated that post surgic al rec ove ry,

             including reha bilitat ion s hou ld be app roxim ate ly 2 - 3 w eek s. D uring this time, counsel will

             hav e ex trem ely limit ed u se o f his han ds, if any at all.



 Because of the above, counsel has been and will be unable to complete the necessary research and

preparation of the appellate brief without an extension of time. It is expected that the instant request will be

the last such request in this matter and counsel should be able to file a fina lized ver sion of his brief with in

this time. Request is made herein that this honorable Court grant this reque st.



                                                               Respectfully submitted,


LAW OFFICE OF FORREST K. PHIFER                                Forrest K. Phifer
P.O. Box 829                                                   SBOT 15908570
Rusk, Texas 75785-0829
(903) 721-1842                                                 By:/S/ Forrest K. Phifer

                                              CERTIFICATE OF CONFERENCE

        I, the undersigned, herein certify that I have conferenced with the Prosecuting Attorney on December
8, 2015 and she has indicated NO OBJECTIONS to the merits of this motion.


                                                               By: /S/ Forrest K . Phifer

                                                  CERTIFICATE OF SERVICE

             This is to certify that on December 8, 2015, a true and correct copy of the above and foregoing

document was serv ed o n th e Pr ose cut ing A ttor ney's Off ice, Che roke e Co unt y, Ru sk, Tex as, by ele ctro nic

delive ry.

                                                               /S/ Forrest K. Phifer